
	
		I
		112th CONGRESS
		1st Session
		H. R. 1512
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2011
			Mr. Frank of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Financial
			 Services
		
		A BILL
		To amend the Federal Reserve Act to remove the
		  representatives of the Federal Reserve banks from membership on the Federal
		  Open Market Committee.
	
	
		1.Removal of Federal Reserve
			 bank representatives from FOMCSection 12A of the Federal Reserve Act is
			 amended by striking and five representatives of the Federal Reserve
			 banks to be selected as hereinafter provided. Such representatives shall be
			 presidents or first vice presidents of Federal Reserve banks and, beginning
			 with the election for the term commencing March 1, 1943, shall be elected
			 annually as follows: One by the board of directors of the Federal Reserve Bank
			 of New York, one by the boards of directors of the Federal Reserve Banks of
			 Boston, Philadelphia, and Richmond, one by the boards of directors of the
			 Federal Reserve Banks of Cleveland and Chicago, one by the boards of directors
			 of the Federal Reserve Banks of Atlanta, Dallas, and St. Louis, and one by the
			 boards of directors of the Federal Reserve Banks of Minneapolis, Kansas City,
			 and San Francisco. In such elections each board of directors shall have one
			 vote; and the details of such elections may be governed by regulations
			 prescribed by the committee, which may be amended from time to time. An
			 alternate to serve in the absence of each such representative shall likewise be
			 a president or first vice president of a Federal Reserve bank and shall be
			 elected annually in the same manner. and inserting a period.
		
